Matter of Blake v Annucci (2017 NY Slip Op 08784)





Matter of Blake v Annucci


2017 NY Slip Op 08784


Decided on December 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 14, 2017

524881

[*1]In the Matter of WILLIAM BLAKE, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: October 24, 2017

Before: McCarthy, J.P., Egan Jr., Rose, Mulvey and Rumsey, JJ.


Karen L. Murtagh, Prisoners' Legal Services of New York, Albany (Chrisiant Bracken of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 surcharge has been refunded to his inmate account. Given that petitioner has received all of the relief to which he is entitled, we dismiss the petition as moot (see Matter of Arriaga
v Capra, 153 AD3d 1542, 1542 [2017]; Matter of Tolliver v Fischer, 140 AD3d 1507, 1508 [2016]).
McCarthy, J.P., Egan Jr., Rose, Mulvey and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.